  Case: 4:20-cv-01491-RLW Doc. #: 7 Filed: 11/13/20 Page: 1 of 2 PageID #: 99



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


MONTE NIDO MISSOURI LLC, et al.,                  )
                                                  )
               Plaintiffs,                        )
                                                  )
        v.                                        )            No. 4:20-CV-1491 RLW
                                                  )
ST. LOUIS COUNTY, MISSOURI, et al.,               )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       Upon review of the Court file, the Court observes there has been no activity in this action

since the filing of the returns of proof of service upon Defendants St. Louis County, Missouri,

Gail Choate in her official capacity, and Stephanie Leon-Streeter in her official capacity, which

state that these Defendants were served on October 20, 2020 (ECF Nos. 4-6). The Defendants

have not filed answers or other responses to the Complaint and the time to do so has passed.

       The Court further observes that although Defendants Choate and Leon-Streeter are sued

in both their individual and official capacities in this action, Plaintiffs have not sought to serve

them in both capacities.     See Cheeks v. Belmar, 331 F.R.D. 499, 504 (E.D. Mo. 2019)

(“[W]here a defendant is sued in both [her] individual and official capacities, . . . the “defendant

is entitled to receive service of process in both capacities. Service in one capacity does not confer

jurisdiction over the other capacity, even though the defendant is fully aware of the suit.”)

       The Court interprets Plaintiffs’ October 20, 2020 service of summons and complaint on

Defendants Choate and Leon-Streeter as attempted official-capacity service only. Although the

summonses do not specify that Choate and Leon-Streeter are being served in their official

capacities, they are directed to these Defendants using their official titles (Acting Director of the

St. Louis County Department of Planning for Defendant Choate, and Acting Director of the St.
  Case: 4:20-cv-01491-RLW Doc. #: 7 Filed: 11/13/20 Page: 2 of 2 PageID #: 100



Louis County Department of Transportation & Public Works for Defendant Leon-Streeter), at

the addresses of the St. Louis County Department of Planning and the St. Louis County

Department of Transportation & Public Works, respectively (see ECF Nos. 5, 6).

       Moreover, the October 20, 2020 service would appear to be insufficient for

individual-capacity service on Defendants Choate and Leon-Streeter under Rule 4(e), Federal

Rules of Civil Procedure, and Missouri Supreme Court Rule 54.13(b)(1), which require that

summons and complaint be delivered to an individual personally; left at the individual’s dwelling

or usual place of abode with someone of suitable age and discretion who resides there; or

delivered to an agent authorized by appointment or by law to receive service of process. See

Cheeks, 331 F.R.D. at 506.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs shall, within fourteen (14) days of the date of

this order, file a motion for entry of default by the Clerk of the Court under Federal Rule of Civil

Procedure 55(a) as to Defendant St. Louis County, Defendant Choate in her official capacity, and

Defendant Leon-Streeter in her official capacity. Failure to comply with this order may

result in dismissal of the claims against Defendant St. Louis County, Defendant Choate in

her official capacity, and Defendant Leon-Streeter in her official capacity, without

prejudice.



                                                  ________________________________
                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE


Dated this 13th day of November, 2020.




                                                 2
